                                                                                                                                                                         11/26/19 4:15PM




 Fill in this information to identify the case:
 Debtor name Coralreef Productions, Inc.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                Dennis Pons, Esq.              Credit card debt                                                                                          $63,000.00
 200 Vesey St.
 New York, NY                    dpons@jaffeandash
 10285-3106                      er.com
                                 212-687-3000
 Butzel Long                     Rachelle Sanders               Professional                                                                                                $7,500.00
 41000 Woodward                                                 Services
 Ave.                            sanders@butzel.co
 Stoneridge West                 m
 Bldg.                           313-225-7000
 Bloomfield Hills, MI
 48304
 CBRE Asset Services             Amber Stratton                 Landlord-Rent                                                                                             $23,533.24
 20415 72nd Avenue
 South                           amber.stratton@cbr
 Suite 210                       e.com
 Kent, WA 98032                  253-398-9006
 CCI-Irving V, LP                Anita Kotrlik                  Landlord-Rent                                                                                             $28,344.28
 300 East Royal Lane,
 Ste. 140                        Anita.Kotrlik@madis
 Irving, TX 75039                onmarquette.com
                                 214-596-0813
 Cypress Airpark LLC             Angel Martin        Landlord-Rent                                                                                                        $29,958.60
 696 NE 125 Street
 North                           angel.martin@imceq
 Miami, FL 33161                 uitygroup.com
                                 305-893-9955
 Evan Jenkins                    Evan Jenkins       Moving Expenses                                                                                                         $6,500.00
 4170 Echo Road
 Bloomfield Hills, MI            evanjenkins@aol.co
 48302                           m
                                 248-686-6515
 Five9                           Ale Fernandez                  Trade debt                                                                                                $19,006.65
 4000 Executive Pkwy
 #400                            alejandra.fernandez
 San Ramon, CA                   @five9.com
 94583                           925-201-2000


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                        19-56749-tjt               Doc 3             Filed 11/26/19        Entered 11/26/19 16:18:40                           Page 1 of 3
                                                                                                                                                                         11/26/19 4:15PM




 Debtor    Coralreef Productions, Inc.                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 FR Strongsville, LLC            Erez Baver                     Trade debt                                                                                                $78,248.27
 7366 N. Lincoln Ave.,
 Ste. 206                        erez@cedarbrookm
 Lincolnwood, IL                 gmt.com
 60712                           847-674-9500
 Goyk Productions,               Alex Goyakhman                 Trade debt                                                                                                $11,778.00
 Inc.
 345 N Canal St #1406            mrgoyk@gmail.com
 Chicago, IL 60606               312-876-7020
 Hanson Bridgett LLP             Ray Sheen                      Professional                                                                                              $31,558.76
 425 Market Street,                                             Services
 26th Floor                      RSheen@hansonbri
 San Francisco, CA               dgett.com
 94105                           415-995-5008
 Hertz                           Dean Reeves      Trade debt                                                                                                                $6,126.07
 14501 Hertz Quail
 Springs Pkwy.                   dreeves@hertz.com
 Oklahoma City, OK               405-775-6322
 73134
 Interactive Business            Frank Carroll                  Trade debt                                                                                                $10,740.00
 Solutions
 Interactive Business            fcarroll@ibs.com
 Systems                         630-571-9100
 6650 Eagle Way
 Chicago, IL
 60678-1066
 Megapath                        Benjamin D.                    Trade debt                                                                                                $16,277.25
 7900 Tysons One                 McKinney
 Place, Ste. 1450
 Mc Lean, VA 22102               Ben.McKinney@gtt.
                                 net
                                 703-677-9043
 Nassiri & Jung LLP              Charles Jung                   Professional                                                                                              $18,766.18
 1700 Montgomery St.,                                           Services
 Suite 207                       charles@njfirm.com
 San Francisco, CA               213-626-6200
 94111
 RH39 Realty LP                  Gina C. Bance                  Landlord-Rent                                                                                             $79,323.74
 230 West 39th St,
 Sixth Floor                     rh39realty@gmail.co
 New York, NY 10018              m
                                 212-997-9891
 Roshan Towers, LLC              Lillie Norton       Landlord-Rent                                                                                                        $76,518.00
 1704 Townhurst,
 Suite 101                       lnorton@apcommerc
 Houston, TX 77043               ialinc.com
                                 713-400-6300
 SFA 1101 North                  Amanda M. Cardinali Landlord-Rent                                                                                                        $10,937.00
 Kings Highway LLC
 312 Route 38 West,              al@sfalts.com
 Suite 100                       856-437-6196
 Moorestown, NJ
 08057

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                        19-56749-tjt               Doc 3             Filed 11/26/19        Entered 11/26/19 16:18:40                           Page 2 of 3
                                                                                                                                                                         11/26/19 4:15PM




 Debtor    Coralreef Productions, Inc.                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Shamis & Gentile, PA Andrew J. Shamis,     Legal Judgment                                                                                                                  $8,750.00
 14 N.E. 1st Ave, Suite Esq.
 1205
 Miami, FL 33132        ashamis@shamisge
                        ntile.com
                        305-479-2299
 Status Labs            Heath Hindman       Trade debt                                                                                                                      $9,750.00
 151 South 1st Suite
 100                    heath@statuslabs.c
 Austin, TX 78704       om
                        210-365-9124
 Twilio                 Andrei Senkavets    Trade debt                                                                                                                    $50,331.89
 375 Beale Street, Ste.
 300                    asenkavets@twilio.c
 San Francisco, CA      om
 94105                  855-910-8712




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                        19-56749-tjt               Doc 3             Filed 11/26/19        Entered 11/26/19 16:18:40                           Page 3 of 3
